Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of group I in the reply filed on 4/9/2021 is acknowledged. Claims 17-22 are withdrawn from further consideration because they drawn to nonelected invention.
Claims 1-4 and 6-16 are under examination. 

Priority
This application filed 05/09/2019 is a 371 of PCT/JP2017/044161 (filed 12/08/2017) which claims benefit to five U.S. provisional applications: 62/488,069 (filed 04/21/2017), 62/449,122 (filed 01/23/2017), 62/449,118 (filed 01/23/2017), 62/434,427 (filed 12/15/2016), and 62/431,443 (filed 12/08/2016). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan B. Chirnomas on 4/8/2022.

The application has been amended as follows:	
IN THE CLAIMS:
Please cancel claims 17-22.
Please amend claim 1 as follows: 
	Claim 1, step (ii), line 2, insert - - different - -  after “two or more”; insert  - - appropriate for the growth of two or more selected microorganisms - - after “culture media”. 

The following is an examiner’s statement of reasons for allowance: The closest prior art Wigley (2012) teaches screening method to identify beneficial microorganisms for plants without teaching/suggesting the steps of culturing the selected microorganism in two or more culture media appropriate for the growth of two or more selected microorganisms and mixing the cultured microorganisms, and it is not obvious to combine the steps in the claimed order because the references (including Viscardi, 2016) provide no motivation to culturing the selected microorganism in two or more culture media appropriate for the growth of two or more selected microorganisms for anticipated success of preparing a group of plant symbiotic microorganisms enabling plant growth under the stress. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Status
	Claims 1-4 and 6-16 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653